Citation Nr: 0720561	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  02-06 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits on behalf of 
his helpless child JJ.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1969.  The appellant is the veteran's former spouse 
and the custodian of his helpless child JJ.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2002 determination by the San Diego, California, VA 
Regional Office (RO).  The case was before the Board in July 
2003, when it was remanded for additional development.


FINDINGS OF FACT

1.  The appellant is the former spouse of the veteran and the 
mother and custodian of his helpless child JJ.

2.  The veteran receives VA compensation benefits at the rate 
of 50 percent, effective from September 1, 1974; his award 
includes additional benefits for JJ.

3.  The veteran, who does not reside with the appellant and 
his helpless child JJ, is reasonably discharging his 
responsibility for child support.

4.  There is no evidence of financial hardship for the 
helpless child JJ; any apportionment would cause financial 
hardship for the veteran.


CONCLUSION OF LAW

The criteria for apportionment of the veteran's VA 
compensation benefits on behalf of his helpless child JJ are 
not met.  38 U.S.C.A. §§ 5103A, 5107, 5307 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.450, 3.451 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and the appellant have been advised of VA's 
duties to notify and assist in development of the evidence in 
the matter at hand.  In that regard, the Board finds that the 
contested claims procedures codified at 38 U.S.C.A. 
§ 7105A(b) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 
through 20.504 have been substantially complied with.  
Moreover, a September 2004 letter from the RO to the 
appellant and a May 2005 letter from the RO to the veteran 
explained what the evidence needed to show to substantiate 
the claim.  It also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the veteran's and the 
appellant's responsibilities to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  Although the September 2004 and May 
2005 letters did not specifically inform the appellant and 
the veteran to submit any pertinent evidence in their 
possessions, they informed them of the evidence required to 
substantiate the claim and that they should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on their behalves.  They have 
had ample opportunity to respond and supplement the record.  

While VCAA notice was not given prior to the rating on 
appeal, the veteran and the appellant both had ample 
opportunity to respond to their respective notice letters.  
Thereafter, the claim was readjudicated.  See March 2007 
Supplemental Statement of the Case.  They have had ample 
opportunity to respond and participate in the 
adjudicatory/appeal process.  They are not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred along the way.  

Regarding VA's duty to assist, no pertinent, outstanding 
evidence has been identified.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

II.  Analysis

When the veteran is not residing with his or her spouse, or 
when the veteran's dependent children are not in his or her 
custody, all or any part of the compensation benefits payable 
may be apportioned as may be prescribed by the Secretary.  
38 U.S.C.A. § 5307.

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not in the veteran's custody and 
the veteran is not reasonably discharging his responsibility 
for the child's support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Moreover, apportionment of more than 50 percent 
of the veteran's benefits is ordinarily considered to 
constitute undue hardship on him or her while apportionment 
of less than 20 percent of his or her benefits is ordinarily 
considered insufficient to constitute a reasonable basis for 
any apportionee.  The special apportionment was apparently 
designed to provide for an apportionment in situations where 
a veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support.  See, 
e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); 
cf. Vet. Reg. No. 6(c), 4 (June 1934).

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

In general, the term "child" of the veteran includes an 
unmarried person who is under the age of 18 years; or, who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or, who after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
38 C.F.R. § 3.57.

The Board notes that the "benefit-of-the-doubt" rule is not 
for application in a contested claim such as this case 
because the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

Effective since September 1, 1974, the veteran has been 
receiving VA compensation benefits at the 50 percent rate.  
His current award includes additional benefits for his 
helpless child JJ.  The appellant is the former spouse of the 
veteran, and the mother and custodian of JJ.

In August 2000, the appellant filed a claim for an 
apportionment of the veteran's VA benefits, seeking payment 
to her on behalf of the veteran's helpless child JJ.  She 
noted that JJ is disabled with autism, and that the veteran 
was recently judged to be in arrears (for over $18,000) in 
his child support payments (for JJ and another child).

By order dated in June 2001, a Superior Court ordered the 
veteran to pay child support to JJ in the monthly amount of 
$317.

A November 2001 letter from the Social Security 
Administration shows that JJ had been awarded Supplemental 
Income benefits of $388.84 per month.  A March 2002 letter 
from the Social Security Administration shows that JJ had 
been awarded disability benefits of $319 per month.
In a statement received by the RO in November 2004, the 
appellant asserted that the veteran had failed to pay court 
ordered child support payments for JJ; she indicated that the 
total amount owed to her was $19,020.  

In a statement received by the RO in June 2005, the appellant 
reported that her monthly income from disability benefits and 
JJ's income totaled $3,136 and her monthly expenses were 
$2,767, plus grocery expenses.  She alleged that JJ was not 
receiving his court-ordered child support from the veteran in 
the amount of about $400.00.

In a statement received by the RO in July 2005, the veteran 
maintained that any apportionment of his compensation 
benefits would cause undue financial hardship on his family.  
In response to the RO's May 2005 request for income 
information, the veteran submitted information in June 2005 
that showed that his monthly expenses exceed his monthly 
income of VA compensation benefits and Social Security 
disability benefits.  The veteran reported that he was paying 
child support to the appellant in the amount of $317 per 
month and paying for life insurance for his children in the 
amount of $46.11 per month.  He indicated that he and his 
current wife were living on the proceeds from the sale of 
their home.  He also reported that JJ has been employed for 
the past six years and receives monthly Social Security 
benefits.  He also submitted a copy of a May 2005 instruction 
to hold $45,000 of the veteran's funds in escrow to pay a 
child support judgment in the amount of $28,450.

In a statement received by the RO in January 2007, the 
veteran's attorney indicated that the arrears for the 
judgment of child support payments had been paid.  A copy of 
a check to the appellant shows that the veteran paid her 
$20,000 in September 2005.  A copy of the acknowledgement of 
satisfaction of judgment in full signed by the appellant in 
October 2005 indicates that she was fully satisfied with the 
child support judgment.
The RO has denied the appellant's claim for an apportionment, 
finding that the veteran reasonably provides support for his 
helpless child, and that the appellant did not show that a 
financial hardship exists.  The Board concurs with those 
findings.

The threshold question that must be answered is whether the 
veteran has been reasonably discharging his responsibility 
for the support of his helpless child JJ.  If he has not, 
then an apportionment may be made.  It is only at that 
juncture that hardship of the parties can be considered under 
38 C.F.R. § 3.453 for the purpose of determining the rate or 
amount of apportionment.  [Note:  38 C.F.R. § 3.453 imposes 
the standards found in 38 C.F.R. § 3.451 for the purpose of 
determining the rate of apportionment under 38 C.F.R. § 
3.450.].  

As noted above, while the veteran was in arrears in his child 
support payments when the appellant filed her claim in 2000, 
the evidence now shows that the arrearage of child support 
payments for JJ has been paid and that the veteran is 
currently providing $317 per month for the support of his 
helpless child in the custody of the appellant.  This is the 
amount that a court ordered the veteran to pay in June 2001.  
Notably, it substantially exceeds that amount of monthly 
payment the veteran receives on account of JJ as his helpless 
child.  The Board therefore finds that the veteran is 
providing support, and that the support he provides is 
reasonable.  

In sum, the evidence in this case shows that the veteran is 
reasonably discharging his child support responsibilities on 
behalf of his child JJ.  Hence, the criteria for a general 
apportionment under 38 C.F.R. § 3.450 are not met.  

While § 3.450 requires a finding that a veteran is or is not 
reasonably discharging his duties to provide for his child, § 
3.451 has no such requirement.  Therefore, the Board must 
consider the issue of whether a "special" apportionment which 
may be paid under the circumstances set forth in 38 C.F.R. § 
3.451 is warranted.  

As noted above, for a special apportionment to be warranted, 
hardship (i.e. for JJ) must be shown.  Hardship contemplates 
an inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  Such deprivations are not shown 
in this case.  The appellant was given opportunity to provide 
evidence supporting the existence of a hardship.  The 
evidence she provided shows that she receives regular monthly 
income from SSA in addition to the child support payments she 
receives from the veteran.  Moreover, JJ also receives SSA 
benefits and employment income.  The appellant has not shown 
that she is unable to payment the expenses for basic 
essentials for JJ.  While she had argued that the veteran was 
in arrears in his child support payments, she did not provide 
evidence that she and JJ are deprived of any daily 
necessities.  The Board finds that the preponderance of the 
evidence is against a finding that a financial hardship 
exists for the veteran's helpless child.  Moreover, the 
veteran has shown that any apportionment would cause him 
financial hardship.  Thus, the criteria for assignment of a 
special apportionment under 38 U.S.C.A. § 3.451 are not met.  
For the reasons stated above, the Board finds that the 
evidence is against the grant of an apportionment of the 
veteran's VA compensation benefits to JJ.


ORDER

An apportionment of the veteran's VA compensation benefits 
for the support of his helpless child JJ is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


